Citation Nr: 0524902	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-00 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected diabetic peripheral neuropathy of the right 
lower extremity, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected diabetic peripheral neuropathy of the left 
lower extremity, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  Service in Vietnam is indicated by the evidence of 
record. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

Service connection was granted for diabetes mellitus in an 
August 2001 rating decision; a 60 percent disability rating 
was assigned, effective July 9, 2001.  The veteran disagreed 
with the rating assigned and initiated this appeal.  

In his notice of disagreement, the veteran requested that his 
bilateral peripheral neuropathy of the lower extremities be 
separately rated from his diabetes mellitus.  In the December 
2001 statement of the case, the RO provided separate ratings 
for the veteran's lower extremity peripheral neuropathy, 
assigning a 40 percent rating for the diabetes and 20 percent 
ratings for each lower extremity.  The effect of this 
separation of ratings was to maintain the overall combined 60 
percent rating assigned the various manifestations of the 
veteran's diabetes mellitus.  The veteran continued to 
disagree with the ratings assigned.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in January 2002.  

In April 2004, the Board remanded the issues listed above for 
further evidentiary development.  After the requested 
development was attempted, the RO issued a supplemental 
statement of the case (SSOC) which continued the previous 
denials.  

Issues not on appeal

In a December 2001 rating decision, the RO awarded an earlier 
effective date of March 20, 2001 for the grant of service 
connection for the veteran's service connected diabetes 
mellitus and peripheral neuropathy of the right and left 
lower extremities.  To the Board's knowledge, the veteran has 
not disagreed with that decision.

In an August 2003 rating decision, the RO granted the 
veteran's claims of entitlement to service connection for 
peripheral neuropathy of the left and right upper 
extremities.  The RO assigned 10 percent disability ratings 
for each upper extremity.  In the same decision, the RO 
granted the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  To the Board's 
knowledge, the veteran has not disagreed with those 
decisions.  As no notice of disagreement has been received as 
to the above issues, they are not within the Board's 
jurisdiction and they will be addressed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The record does not contain sufficient evidence upon 
which to render an informed decision as to the proper 
evaluation of the veteran's service connected diabetes 
mellitus and diabetic peripheral neuropathy of the right and 
left lower extremities. 

2.  The veteran failed, without good cause, to report for a 
VA examination which was necessary to evaluate his service-
connected diabetes mellitus and diabetic peripheral 
neuropathy of the right and left lower extremities.




CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased disability 
rating for service-connected diabetes mellitus is denied, 
based on the veteran's failure to report for a necessary and 
scheduled VA examination.  38 C.F.R. § 3.655 (2004).

2.  The claim of entitlement to an increased disability 
rating for service-connected diabetic peripheral neuropathy 
of the right lower extremity is denied, based on the 
veteran's failure to report for a necessary and scheduled VA 
examination.  38 C.F.R. § 3.655 (2004).

3.  The claim of entitlement to an increased disability 
rating for service-connected diabetic peripheral neuropathy 
of the left lower extremity is denied, based on the veteran's 
failure to report for a necessary and scheduled VA 
examination.  38 C.F.R. § 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected diabetes mellitus, and for 
his peripheral neuropathy of the right and left lower 
extremities.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  
As explained below, this appeal is being disposed of based 
not on the merits of the underlying claims but because of the 
veteran's failure to cooperate with VA in the development of 
his claim.  The outcome of this case thus rests not upon the 
facts but on the law.  Therefore, based on the Court's 
decision in Manning, the Board concludes that the veteran's 
claim is not subject to the provisions of the VCAA.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable in this case, the veteran has been accorded 
ample opportunity to present evidence and argument as 
required by the VCAA in particular and due process in 
general.  See 38 C.F.R. § 3.303 (2004).  In May 2004 the RO 
sent the veteran a letter which complied with the notice 
provisions of the VCAA, including the relative 
responsibilities of the veteran and VA under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been represented in the matter by an excellent service 
organization, whose efforts on his behalf have been thwarted 
by his lack of cooperation with VA.  

Relevant law and regulations

VA examinations

The VCAA and its implementing regulations provide that the 
assistance provided by VA shall include obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

Where there is an original compensation claim or a claim for 
increase submitted by a veteran, but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized, and individuals for whom 
an examination has been scheduled are required to report for 
the examination.  38 C.F.R. § 3.326(a) (2004).  Provided that 
it is otherwise adequate for rating purposes, any hospital 
report or any examination report from any government or 
private institution may be accepted for rating a claim 
without further examination.  38 C.F.R. § 3.326(b) (2004).  
Provided that it is otherwise adequate for rating purposes, a 
statement from a private physician may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326(c) 
(2004).  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination was scheduled in conjunction 
with a claim for increase and entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655 (2004); see also Engelke v. Gober, 
10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that the veteran lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b)]  or "good 
cause" [see 3.655] for failing to report for a scheduled 
examination.  

Factual background

As noted in the Introduction, the veteran filed his claim for 
VA compensation in March 2001.  He underwent a VA examination 
in October 2001.  Since that time, the record contains 
outpatient treatment records showing treatment for the 
claimed conditions, as well as a February 2003 VA general 
medical examination.  There is no more recent diabetes 
examination than October 2001.  In February 2005, the RO 
scheduled a VA examination to evaluate the veteran's claims.  
The veteran failed to report for the scheduled examination.  

Analysis

The Board finds that the veteran's increased rating claims 
must be denied under the provisions of 38 C.F.R. § 3.655, due 
to his failure to report for scheduled VA examinations.  See 
Luallen, supra.

As noted above, the record on appeal shows that the RO 
scheduled the veteran for VA examinations in February 2005.  
The purpose of the examination was to assess the severity and 
manifestations of the veteran's service connected 
disabilities.  The veteran failed to report for the scheduled 
VA examination, giving no explanation for such failure.  

The Board observes that the case law of the Court is fully 
supportive of the Board's decision to schedule VA 
examinations in this case.  In a long line of cases, the 
Court has stated that, where the record does not adequately 
reveal the current state of the claimant's disability, 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  See e.g. 
Allday v. Brown, 7 Vet. App. 517, 526-27 (1995); Suttmann v. 
Brown, 5 Vet. App. 127, 138 (1993); Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

The facts in this case are precisely on point with the 
Court's case law in that the veteran has claimed over the 
course of this appeal that his disability is more severely 
disabling than currently rated.  Indeed, the veteran 
requested in a January 2002 VA From 21-4138 that VA determine 
if there are "secondary conditions that would warrant an 
increase [in] my benefits."  His representative specifically 
argued in the March 2004 informal hearing that the veteran 
suffers an erectile dysfunction, hypertension, and skin 
lesions on the legs and forearms, and that these conditions 
are related to his service-connected diabetes mellitus.  The 
representative suggested that the previous diabetes 
examinations were inadequate because the examiners had not 
reviewed the veteran's VA claims folder, and requested that 
the case be remanded for a medical examination and opinion to 
determine whether the additional conditions are in fact 
manifestations of his service-connected diabetes.  In a March 
2004 informal hearing, the representative also argued that 
Hepatitis C might be related to the veteran's diabetes.  
Moreover, the veteran's representative, in its most recent 
July 2005 informal hearing continues to argue that an 
additional examination is needed.  

The veteran's representative specifically requested, and 
continues to suggest, that new VA examinations be scheduled, 
and the Board agrees that the current record is entirely 
inadequate to evaluate the veteran's claims.  See 38 C.F.R. 
§ 3.655(a) (2004).  In order to adequately address the 
requirement of Diagnostic Code 7913 [diabetes mellitus] that 
compensable complications of diabetes be separately 
evaluated, the Board must first determine whether the noted 
conditions are complications of the veteran' diabetes.  For 
this purpose, a medical examination and opinion is necessary.

Moreover, the representative also stated in the March 2004 
informal hearing that the veteran's insulin had recently been 
increased (implying that his diabetes had worsened).  VA is 
obliged to afford veterans contemporaneous examinations where 
there is evidence of an increase in the severity of the 
disability.  See VAOPGCPREC 11-95 (1995); see also Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist 
includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse].  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992), a four-year 
period had elapsed since the veteran's last medical 
examination of his service-connected disability and his claim 
for an increased rating.  The Court found that, before the 
claim could be fairly adjudicated, a medical examination to 
determine the current level of disability was required.  
See also Schafrath, 1 Vet. App. at 595 ["Where the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted"].  

In Shoffner v. Principi, 16 Vet. App. 208 (2002), the Court 
held that language of 38 C.F.R. § 3.304(c) gives VA the 
discretion to determine how much development is necessary, 
citing 38 C.F.R. § 3.304(c) (The development of evidence in 
connection with claims for service connection will be 
accomplished when deemed necessary).

In this case, the Board found that the medical evidence 
accompanying the claims was stale and was otherwise not 
adequate for rating purposes, and a VA examination was 
scheduled.  The veteran did not appear for that examination 
and has submitted no other evidence that would be adequate 
for rating purposes or that would substitute for the 
scheduled VA examination.  It is clear that the veteran has 
presented no good cause for his failure to report for the VA 
examinations scheduled in connection with his claims.  Cf. 
Hyson, supra.  The Court has stated "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

In a July 2005 informal hearing, the veteran's representative 
argued that there is no evidence in the claims folder that 
the veteran was notified of the date and time of the 
examination.  However, the claim file contains a copy of a 
February 2005 notice sent to the veteran by VBA that an 
examination was being scheduled.  While the letter sent by 
VHA containing the date and time is not in the claim file, 
the Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley, supra, [citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  The absence of the notification 
letter from the claim does not constitute "clear evidence" 
that the notice was not sent.  It is therefore presumed that 
timely notice of all scheduled VA examinations was sent to 
the veteran at his most recent address of record.

As indicated previously, where a claimant fails to report 
without good cause for a VA examination scheduled in 
connection with an increased rating claim, such claim is to 
be denied under 38 C.F.R. § 3.655.  As such, the Board finds 
that the veteran's claims for increased ratings for his 
service-connected disabilities are denied as a matter of law.  
See 38 C.F.R. § 3.655 (2004). 

In short, the veteran has failed to report for VA 
examinations scheduled in conjunction with his increased 
rating claims.  In the opinion of the Board, further action 
without the veteran's cooperation, or indeed, without any 
response from the veteran, constitutes a waste of limited 
government resources, and more pointedly, to a delay in the 
proper and timely consideration of other veterans' claims.  
See e.g. Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  The 
increased rating claims are denied under 38 C.F.R. § 3.655.



Additional comment

The Board is of course aware, as was noted in the 
Introduction, that the veteran has been granted TDIU.   This 
effectively renders the increased rating claims moot from a 
practical,  but not a legal, standpoint.  Cf. Herlehy v. 
Principi, 15 Vet. App. 33 (2001) [a claim for a total 
disability rating based on individual unemployability becomes 
moot if the veteran is awarded a 100 percent schedular 
rating].  Here, a combined 70 present rating is in effect.  
VA has not heard directly from the veteran in several years, 
and it may well be that he is satisfied with the TDIU.  
However, in the absence to a withdrawal of his appeal, see 
38 C.F.R. § 20.204, the Board is obligated to bring this case 
to closure through a decision. 


ORDER

The claims of entitlement to increased disability ratings for 
service connected diabetes mellitus and peripheral neuropathy 
of the right and left lower extremities are denied due to the 
veteran's failure to report for VA examination.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


